J-S80006-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

D.B.                                           IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                          Appellant

                    v.

L.M.F.

                     v.

J.F. AND B.F.
                                                    No. 983 MDA 2016


                 Appeal from the Order Entered May 17, 2016
              In the Court of Common Pleas of Lancaster County
                       Civil Division at No(s): 10-02282


BEFORE: LAZARUS, J., STABILE, J., and RANSOM, J.

MEMORANDUM BY LAZARUS, J.:                     FILED DECEMBER 30, 2016

       D.B. (“Father”) appeals from a final custody order, entered on May 17,

2016, in the Court of Common Pleas of Lancaster County, denying his

petition for relocation. The order also modified a prior custody order,

awarding J.F. and B.F. (“maternal grandparents”), L.M.F. (“Mother”), and

Father shared legal custody of D.G.F.-B. (DOB February 2010) (“Child”), and

awarding primary physical custody of Child to Father and shared partial

physical custody to maternal grandparents and Mother, provided, however,

that Father does not relocate. The order provided that if Father chooses to

relocate, maternal grandparents and Mother will share primary physical

custody of Child and Father will have partial physical custody of Child. The

court also removed a provision from the prior order that required maternal
J-S80006-16



grandparents to supervise Mother’s custody periods.1 After our review, we

affirm.

       Father filed a complaint for custody in March 2010, approximately one

month after Child’s birth. Following a hearing, the court entered an order,

dated November 4, 2010, granting Mother and Father shared legal custody

of Child, granting Mother primary physical custody of Child, and granting

Father partial physical custody of Child.        The court also ordered Father to

participate in a course of anger management counseling and directed the

parties to participate in a review custody conference with a custody

conference officer. In lieu of the conference, however, Mother and Father,

by counsel, agreed to an order, dated June 9, 2011, that enlarged Father’s

periods of partial physical custody and required a review conference in six

months.

       Thereafter, Father, concerned about Mother’s drug abuse, filed a

petition seeking primary custody. Maternal grandparents filed a petition to

____________________________________________


1
  The court had entered prior orders restricting Mother’s custody periods to
supervised visitation in light of her drug abuse and, thereafter, precluded
contact between Mother and Child until Mother successfully completed a
drug rehabilitation program. Thereafter, the court allowed supervised
visitation, with maternal grandparents as supervisors, provided Mother
continued her methadone treatment. Mother was absent from Child’s life for
about one year during her drug addiction, from November 2014 until
November 2015, but, as of the time of the May 2016 custody/relocation
hearing, she had been drug free for fifteen months and continues in a
methadone maintenance program. See N.T. Hearing, 5/5/16, at 109, 165-
69, 176, 180.



                                           -2-
J-S80006-16



intervene, which was unopposed.      The court entered an order on October

25, 2011, granting maternal grandparents’ request to intervene, granting

shared legal custody of Child to all parties, and granting primary physical

custody of child to maternal grandparents. The court granted Father partial

physical custody and ordered that Mother’s periods of supervised custody at

the home of maternal grandparents.

     On February 15, 2012, at Father’s request, the court held another

review hearing.    On August 1, 2012, the court entered an order granting

shared legal custody of Child to Father and maternal grandparents, primary

physical custody to Father, and partial physical custody to maternal

grandparents.     The court granted supervised partial physical custody to

Mother, with maternal grandparents as supervisors.

     On June 11, 2014, maternal grandparents filed a petition for

modification. The court held a hearing on October 24, 2014. On November

4, 2014, the court issued an order granting shared legal custody of Child to

Father and maternal grandparents, primary physical custody of Child to

Father, and partial physical custody of Child to maternal grandparents. The

court ordered Mother not to have contact with Child until she successfully

completed a drug rehabilitation program.      One year later, following a

hearing, the court determined Mother did not pose a threat of harm to Child

and granted her supervised physical custody provided she maintained her

daily methadone treatment program.




                                     -3-
J-S80006-16



      On January 20, 2016, Father filed a notice of proposed relocation.

See 23 Pa.C.S.A. § 5337(c). Following a custody and relocation hearing, the

court issued the order, denying Father’s petition for relocation and setting

forth the custody awards, stated above, from which Father now appeals.

Father raises the following issues for our review:

         1. Whether the trial court erred and abused its discretion by
            awarding Mother and maternal grandparents, who reside in
            separate homes, shared primary physical custody of Child?

         2. Whether the maternal grandparents have standing to be
            awarded primary physical custody of Child?

         3. Whether the court erred and abused its discretion by
            denying Father’s request to relocate?

         4. Whether the court erred and abused its discretion by
            finding Father’s request to move to be a relocation under
            section 5337 of the Child Custody Act?

      Our standard and scope of review are as follows:

      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion.          We must accept
      findings of the trial court that are supported by competent
      evidence of record, as our role does not include making
      independent factual determinations. In addition, with regard to
      issues of credibility and weight of the evidence, we must defer to
      the presiding trial judge who viewed and assessed the witnesses
      first-hand. However, we are not bound by the trial court’s
      deductions or inferences from its factual findings. Ultimately,
      the test is whether the trial court’s conclusions are unreasonable
      as shown by the evidence of record.            We may reject the
      conclusions of the trial court only if they involve an error of law,
      or are unreasonable in light of the sustainable findings of the
      trial court. When a trial court orders a form of custody, the best
      interest of the child is paramount. The factors to be considered
      by a court when awarding custody are set forth at 23 Pa.C.S. §
      5328(a).



                                     -4-
J-S80006-16



E.R. v. J.N.B., 129 A.3d 521, 527 (Pa. Super. 2015) (citations and

quotations omitted). Further,

       When deciding a petition to modify custody, a court must
       conduct a thorough analysis of the best interests of the child
       based on the relevant Section 5328(a) factors. All of the factors
       listed in section 5328(a) are required to be considered by the
       trial court when entering a custody order. Section 5337(h)
       requires courts to consider all relocation factors. The record must
       be clear on appeal that the trial court considered all the factors.

A.V. v. S.T., 87 A.3d 818, 822-23 (Pa. Super. 2014) (citations and

quotations omitted).

       Father argues that the court erred in characterizing his “move” as a

relocation. He claims that since he was planning to move from East Earl in

Lancaster County to Downingtown, in Chester County, which he states is

simply a twenty-six minute drive, without traffic, the move should not be

subject to relocation review.        Father also claims that his move would not

alter Mother’s and maternal grandparents’ custodial time and that he would

assist them with transportation.2         The decision regarding whether to apply

the relocation factors is within the court’s discretion.           Bednarek v.
____________________________________________


2
  The court noted that, with traffic, the commute to and from East Earl to
Downingtown increases to an hour.           N.T. Custody/Relocation Hearing,
5/5/16, at 16, 194, Findings of Fact, 7/27/16, ¶¶ 14, 15. However, it is not
so much the time and distance in this case, but the fact that the court found
Father’s motivation to relocate a “sham.” Trial Court Opinion, 7/27/16, at
21. The court concluded Father’s plan to move farther from his primary
place of business “a direct response to Mother’s return to the Child’s life and
his desire to eliminate, or at least minimize, Mother’s and Maternal
Grandparents’ role in the Child’s life.” Id. at 20-21.



                                           -5-
J-S80006-16



Vasquez, 830 A.2d 1267 (Pa. Super. 2003). The distance is a consideration

of course, but the focus in characterizing a relocation is on how that move

will affect the opposing parties’ custodial rights. See 23 Pa.C.S.A. § 5322

(defining “relocation” as a “change in a residence of the child which

significantly impairs the ability of a nonrelocating party to exercise custodial

rights.”).

        As the trial court points out, Child has been in therapy for adjustment

disorder since 2014, is currently doing “really well” in Kindergarten at Blue

Ball Elementary School, and that a change of schools “would be traumatic

for” for him. N.T. Custody/Relocation Hearing, 5/5/16 at 75, 190-91, 228-

29; Findings of Fact, 7/27/16, at ¶¶ 7-8, 45.       Father acknowledged how

well Child was doing.       He stated that Child’s teachers “have actually

advanced him to first grade reading level on certain days” and that he had

“great report cards.”      N.T. Custody/Relocation Hearing, 5/5/16, at 14.

Further, Father added that “[a]ccording to the teacher, he’s pretty much a

leader of the group.” Id.

        Child wishes to remain in the location where maternal grandparents

reside, and he wishes to remain in the school he presently attends. Id. at

86-87, 217; Findings of Fact, 7/27/16, at ¶ 48. Additionally, the court noted

that:    Child enjoys a strong relationship with maternal grandparents; that

Child has nightmares that maternal grandparents “will be killed[;]”        that

Child gets “very scared” when they come to court; that Child fears he will

not ever see Mother or maternal grandparents again after court; and, that if

                                      -6-
J-S80006-16



Father is permitted to relocate with Child, Child’s emotional issues “would be

exacerbated.” N.T. Hearing, 5/5/16, at 75-79; Findings of Facts, 7/27/16,

at ¶¶ 44-45, 48.

      The court also found that Father, who operates a convenience store in

Honeybrook, a short distance from maternal grandparents’ residence, was

disingenuous in his reasons for relocating.         Father asserted his motivation

was to be closer to his father’s convenience store in Norristown, Montgomery

County, although Father’s involvement with that store has been negligible.

Father also states that Child will benefit from being closer to his paternal

grandparents.    The court acknowledged that if Father moved he would be

closer to his parents, but characterized that as “slightly closer” than he is

presently.   N.T. Hearing 5/5/16, at 29-31; Findings of Fact, 7/27/16, at ¶

28.

      Furthermore, the court found that the evidence was “overwhelming

that Father continues to harbor an animus toward Mother as well as toward

the   Maternal   Grandmother.”       Trial      Court   Opinion,    7/27/16,   at    19.

Additionally, the court characterized Father’s repeated attempts to “poison”

Child’s relationship “with the maternal side of the Child’s family” as

“horrifying.” Id.

      It is critical to note that the Honorable Jeffrey J. Reich, who has been

involved with this family’s custody matters for six years, noted that Mother

has “grown tremendously” and that, unfortunately for Child, “Father

perceives    Mother’s   rehabilitation,    maturation,    and      growing   sense    of

                                          -7-
J-S80006-16



responsibility as a threat to his plan to monopolize the Child culturally and

spiritually.”   Trial Court Opinion, 7/27/16, at 21.     Essentially, the court

determined that Father’s reasons for relocation were not in Child’s best

interests and did not support disruption of Child’s life. As aptly stated by the

trial court:

      This Court’s persistent approach has been that the Child
      deserves the benefit of having both elements of his culturally
      and religiously diverse heritage understood by him and
      appreciated by him and by those who are significant to him
      (notably, his parents, his half-brother, and his grandparents on
      both sides).

      Trial Court Opinion, 7/27/16, at 21.

      After careful review of the record, the parties’ briefs and the applicable

law, and Judge Reich’s well-reasoned opinion, we conclude that Father’s

issues merit no relief.   The court properly addressed both the relocation

factors under section 5337(h) of the Child Custody Act, as well as the best

interest factors enumerated in section 5328(a).         See 23 Pa.C.S.A. §§

5337(h), 5328(a); A.V., supra. The court provided a thorough analysis of

Child’s best interests based on the relevant factors. We discern no abuse of

discretion or error of law. E.R., supra. Accordingly, we affirm based on the

trial court’s opinion of July 27, 2016, which incorporates the court’s findings

and order of May 17, 2016.




                                     -8-
J-S80006-16



     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2016




                          -9-
Circulated 12/12/2016 01:40 PM
Circulated 12/12/2016 01:40 PM